COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  EL PASO TOOL & DIE CO., INC.,                 §               No. 08-19-00087-CV

                       Appellant,               §                 Appeal from the

  v.                                            §            County Court at Law No. 3

  CARLOS MENDEZ,                                §             of El Paso County, Texas

                        Appellee.               §              (TC# 2017-DCV0027)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until August 9, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jeffrey B. Pownell, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before August 9, 2019.

       IT IS SO ORDERED this 22nd day of July, 2019.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.